Citation Nr: 0932716	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to 
November 1992.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Veteran's case was subsequently transferred 
to the VA Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, where the Veteran currently 
resides.

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the ROIC; a transcript 
of that hearing is of record.

In January 2008, the Board remanded these matters for 
additional notice and development.  After completing the 
requested actions, the Appeals Management Center in 
Washington, D.C. continued the denials of these claims (as 
reflected in an April 2009 supplemental statement of the 
case) and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although service treatment records reflect a complaint of 
right and left knee pain during service, no chronic right or 
left knee disorder was shown in service, and there is no 
medical evidence of degenerative changes of either the right 
or left knee within one year of the Veteran's separation from 
service.

3.  The probative medical opinion evidence shows that the 
Veteran does not currently have degenerative changes or 
arthritis of the right or left knee, and indicates that prior 
diagnosis of medical compartment narrowing and the current 
diagnosis of patellofemoral pain syndrome of the right and 
left knees is not related to service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder, to include as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2005 post-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on a direct 
basis and a February 2008 post-rating letter provided notice 
regarding his claims for service connection on a secondary 
basis.  These letters also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In March 2006 and February 2008 
letters, the Veteran was provided information regarding 
disability ratings and effective dates pursuant to 
Dingess/Hartman.  

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated each issue on appeal in an August 2005 and a 
May 2009 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of VA feet and joints examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the August 2007 Board hearing, as well 
as various written statements provided by the Veteran as well 
as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

A January 1988 service treatment record reflects that the 
Veteran complained of right knee pain since August 1987 and 
left knee pain since December 1987.  the Veteran stated that 
the knees were painful only when he kneels down and then 
stands.  There was a full range of motion with minimal 
crepitus.  The assessment was of a normal exam with no 
pathology found.  He was to return as needed.  At examination 
for separation he gave a history of occasional painful knees.  
On clinical evaluation there were no pertinent findings.

A January 1993 VA joints examination report reflects that the 
Veteran reported that he began to have knee problems in 1985 
while onboard ship during service and that they pop and 
crack. The diagnosis was arthralgia of the right knee with 
pain and cracking.  X-rays of both knees noted that there 
might be a small joint effusion present in the suprapatellar 
bursa, bilaterally; no other abnormality.  

In a September 1993 rating decision, the Veteran was awarded 
service connection for a left foot callous and a right ankle 
injury.  

A January 2003 private treatment noted treatment for knee 
pain.  No significant findings were set out.  The plan was to 
control the symptoms.

An April 2003 VA examination report reflects that examination 
of the left foot resulted in diagnoses of metatarsalgia 
secondary to flattening of the transverse arch of the left 
foot and x-rays showed bilateral pes planus and very mild 
hammertoe deformities.  In addition the Veteran was diagnosed 
with callosity, left foot, plantar surface over the third 
metatarsal head secondary to the right foot diagnosis.  As to 
the right ankle, the diagnosis was chip fracture, right ankle 
with residual pain, easy fatiguability and lack of endurance.  
X-rays showed prior sprain.  

An October 2003 VA medical record reflects that the Veteran 
complained of bilateral knee, ankle, and foot pain.  It was 
noted that the Veteran was seen for follow-up of 
oligoarthralgias (knees, ankles, soles of feet).  The Veteran 
complained that his knee pain had not improved and occurred 
almost daily with exercise-related activities.  The Veteran 
reported clicking in both knees with movement, but denied 
swelling, tenderness or warmth.  The assessment was that the 
Veteran's history and examination was most suggestive of 
degenerative changes.  X-rays of the knees revealed mild 
medial compartmental narrowing, left slightly greater than 
the right, compatible with osteoarthrosis.  The lateral and 
patellofemoral compartments are within normal limits.  There 
were no additional bony, articular, or soft tissue 
abnormalities.  

In an October 2003 letter, a VA physician at the San Diego VA 
Medical Center stated that recent X-rays were reviewed and 
they were consistent with osteoarthritis (wear and tear 
arthritis) of the knees.

A March 2005 VA treatment record reflects that the Veteran 
was assessed with bilateral knee pain, osteoarthritis; 
stable, and he was instructed to continue weight loss.  

VA treatment records from the Lebanon VA medical center in 
October 2006 are negative for treatment of bilateral knee 
disorders.  

During the August 2007 Board hearing, the Veteran testified 
that in 1987 his knees started cracking, popping and causing 
him pain when he would stand up or kneel down.  This was 
contemporaneous with a hazing he endured on ship.  The 
Veteran stated that he did not begin to seek treatment after 
service, but he just lived with the pain.  He testified that 
about four years ago, he woke up with one knee really 
throbbing and went in for treatment.  At that time, he 
believed arthritis in his knees was discovered.  The Veteran 
stated that his flatfeet were part of his rating for his 
ankle disability.  He stated that he was told by a VA 
physician that his knee pain could be because of his flat 
feet.  The Veteran's representative asserted that 
consideration of the Veteran's claim for service connection 
for bilateral knee disorders should also include a secondary 
relationship to the Veteran's service-connected disabilities.  

In an October 2007 letter, J. Grandrimo, D.O., stated that he 
had seen the Veteran for bilateral knee pain and had reviewed 
a substantial amount of medical records regarding the 
Veteran's time in the Navy regarding complaints of bilateral 
knee pain.  Dr. Grandrimo stated he saw that the Veteran was 
treated for knee pain and that different physicians have 
given conflicting reports as to x-rays indicating that the 
Veteran has arthritis and other x-rays indicating that the 
Veteran did not have arthritis.  Currently, the Veteran 
continues to have knee pain bilaterally.  He examined the 
Veteran and found that he had bilateral knee pain, left 
greater than the right.  X-rays showed mild degenerative 
changes, but he did not appreciate any significant arthritis, 
just mild changes.  Dr. Grandrimo believed that based on the 
mild arthritis as well as shooting pain in the bilateral 
knees that this stems from the Veteran's time spent in the 
Navy, as far as developing knee pain.  

A February 2009 VA feet examination report reflects that the 
Veteran was assessed with flatfeet, bilaterally, a plantar 
callus on the left foot, and an old healed chip fractures of 
the right ankle.  The VA examiner opined that the Veteran's 
knee pain is not likely from his service connected left 
callus condition.  He also opined that the Veteran's old chip 
fracture was healed, there were no arthritic problems, and 
that this is not likely to cause any specific pain in the 
Veteran's knees.  Lastly, he opined that the Veteran's flat 
feet/decreased arches is at least as likely as not to cause 
pain his knees and exacerbate his knee condition.  

A February 2009 VA joints examination report reflects that 
the Veteran VA examiner reviewed the claims file, obtained a 
history of the Veterans bilaterally knee disorders directly 
from the Veteran, and that a thorough physical examination 
was performed.  Presently, the Veteran complained of 
bilateral knee pain and that he takes Tylenol 2 tablets about 
one to two times per week to relieve the pain.  The Veteran 
was able to squat and rise and during a few attempts there 
were some crepitations noted in both knees at the extreme 
squatting position.  However, there were not continuous or 
they could not be reproducible.  X-rays of both knees 
indicated they were normal.  There was no evidence of 
fracture, malalignment, or other osseus abnormalities.  The 
joint space was preserved.  There was no radiographic 
evidence of degenerative changes.  There was no evidence of 
joint effusion.  The impression was patellofemoral pain 
syndrome of the right and left knees.  The VA examiner opined 
that base on his observations, the Veteran's left foot and 
right ankle conditions are not causing any knee pain.  He 
also opined that the Veteran's present bilateral knee 
disorders reported in different places as mild medial joint 
narrowing without any obvious arthritic changes is not 
related to the cracking and popping complaints of the knee or 
complaints of pain in the right knee in 1988.  The VA 
examiner furthered that considering the initial complaints of 
pain in 1988, the present complaints, and physical 
examination findings, including the Veteran's advancing age 
and weight gain, it was the VA examiner's opinion that the 
complaints of right knee pain in 1988 were self limited and 
his present condition does not show any worsening of the 
condition in 1988; hence, the reported degenerative changes 
are mild narrowing of the medial compartment at times by 
different physicians is more due to the Veteran's stance, 
weight bearing, and weight gain rather than true 
osteoarthritis.  There is no evidence of any traumatic 
arthritis. Based upon the findings and conditions as reported 
in 1988 in service, the VA examiner concluded they would be 
considered acute and transitory.  The VA examiner opined that 
there was no indication of chronicity or continuity of 
treatment and no indication that any presently noted right or 
left knee condition is associated, caused by, or the result 
of any right or left knee condition noted while on active 
duty.  

Considering each claim on appeal in light of the above-noted 
legal authority and evidence, the Board finds that the record 
does not provide a basis for establishing service connection 
for either of the claimed disabilities.

Initially, the Board notes that arthritis was not diagnosed 
or otherwise demonstrated within a year after discharge.  
Thus presumptive service connection is not warranted.  

While the Veteran was diagnosed with arthralgia in 1993, 
within one year after service, arthralgia merely denotes the 
presence of joint pain.  Pain, alone, without evidence of 
underlying pathology does not constitute evidence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  

Although Dr. Grandrimo reported in an October 2007 letter 
that x-rays showed mild degenerative changes, he did not 
appreciate any significant arthritis, just mild changes.  
Further, Dr. Grandrimo opined that the onset of the Veteran's 
bilateral knee pain was from his military service.  In this 
regard, the Board notes the Veteran's complaints of bilateral 
knee pain in service and post service.  However, as noted 
above, pain alone does not in and of itself constitute 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. at  285 (1999); see 
also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Furthermore, based on current x-ray findings, the February 
2009 VA joints examiner opined that there was no evidence of 
degenerative changes and he assessed the Veteran with 
patellofemoral pain syndrome of the right and left knees.  

Even if such findings of arthritic changes and patellofemoral 
pain syndrome of the right and left knees constitute a 
disability for VA purposes, the Board finds that the 
probative medical evidence opinions is against a basis for an 
award of service connection, on a direct or secondary basis.  
In this regard, the Board finds probative the opinions of the 
February 2009 VA examiners.  Specifically each examiner 
indicated that he had reviewed the Veteran's claims file, 
performed a thorough physical examination which included 
consideration of the Veteran's reported history.  The 
February 2009 VA feet examiner opined that the Veteran's 
right knee pain was not related to his service-connected left 
foot disability or his service-connected right ankle 
disability, but rather to non service-connected flat feet or 
decreased arches.  The February 2009 VA joints examiner 
opined that the Veteran's left foot and right ankle 
conditions are not causing any knee pain.  He also opined 
that the Veteran's present bilateral knee disorders, 
variously diagnosed, are not related to the cracking and 
popping complaints of the knee or complaints of pain in the 
right knee in 1988, and such complaints were acute and 
transitory.  He further opined that there was no indication 
of chronicity or continuity of treatment and no indication 
that any presently noted right or left knee condition is 
associated, caused by, or the result of any right or left 
knee condition noted while on active duty.  Finally, the VA 
examiner opined that the reported degenerative changes are 
mild narrowing of the medial compartment and are more due to 
the Veteran's stance, weight bearing, and weight gain. 

The Board accords great probative value to the VA examiners' 
comments and opinion, based as they were on a thorough review 
of the Veteran's claims file, a detailed review of pertinent 
aspects of his documented medical history, and a current 
examination, and considers them to be of primary importance 
in the disposition of this appeal.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Thus, the most probative medical opinion evidence on the 
medical nexus questions, on a direct and secondary basis, 
weighs against each claim.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the Veteran's and his 
representative's oral and written assertions.  However, to 
the extent that these assertions are advanced to establish a 
relationship between right knee or left knee disorders and 
either his military service or service-connected disability, 
this evidence must fail.  As indicated above, each claim 
turns on the matters of a medical nexus, or relationship, 
between a current disability and service or a service-
connected disability-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

It is noted that after the isolated complaints of knee pain 
in service, he did not get additional treatment and no 
pertinent abnormality was noted at separation examination.  
It is also noted that there are no findings of knee 
abnormalities in the years immediately following service, 
further suggesting that there was no chronic impairment in 
service.

For all the foregoing reasons, each claim for service 
connection, to include on a secondary basis, must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent and probative evidence does not support 
either claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected disability, is denied.

Service connection for left knee disorder, to include as 
secondary to a service-connected disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


